Mr. Justíce McAllister delivered the opinion of the Court: This was an indictment, in the Warren circuit court, for selling liquor without a license, and verdict of guilty, and fine imposed. The defendant brings the record to this court by writ of error. The record purports to contain an indictment against plaintiff* in error, but it wholly fails to show that such indictment was ever presented in court by any grand jury, or that plaintiff* in error was ever arraigned upon or pleaded to it. The record must show that the indictment was returned into open court. Gardners v. The People, 20 Ill. 430; Sattler v. The People, 59 ib. 68. The record should also show that the plea of not guilty was entered. Without it there is nothing for the jury to try. Johnson et al. v. The People, 22 Ill. 314. The judgment of the court below must be reversed and the cause remanded. Judgment reversed.